                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              OXFORD DIVISION

ESTATE OF BARBARA JEANETTE DESKIN,
DECEASED, BY AND THROUGH TERESSA
ANN CURRIER, EXECUTRIX OF THE ESTATE OF
BARBARA JEANETTE DESKIN, DECEASED                                                PLAINTIFF

VS.                                                            NO. 3:19cv265-MPM-JMV

DIVERSICARE OF SOUTHAVEN, LLC D/B/A
DIVERSICARE OF SOUTHAVEN; DIVERSICARE
MANAGEMENT SERVICES CO., DIVERSICARE
LEASING COMPANY III, LLC; AND
DIVERSICARE HEALTHCARE SERVICES, INC.                                        DEFENDANTS

                        AGREED ORDER ALLOWING LIMITED
                        ARBITRATION RELATED DISCOVERY

          BEFORE THE COURT is the Motion for Limited Arbitration Related Discovery

filed by Defendants [ECF 4] and having been advised that the parties are in agreement

that limited arbitration related discovery is appropriate the court hereby finds and

orders as follows:

                                                1.

          Defendants shall be allowed to conduct the limited arbitration discovery set forth in

its Motion [ECF 4].

                                               2.

          Plaintiff shall be allowed to depose the facility representative who executed the

Arbitration Agreement on behalf of the facility. Plaintiff shall also be allowed to conduct

limited arbitration related discovery as to whether Defendants can enforce the arbitration

agreement.

                                                3.

          Both parties shall be allowed to conduct limited arbitration related discovery on the


2543537
issue of unconscionability, as well as Barbara Deskin’s competency at the time the

arbitration agreement was signed.

                                               4.

          All arbitration related discovery shall be completed within ninety (90) days of the

date of this order.

                                               5.

          Defendants shall be allowed fourteen (14) days after conclusion of arbitration

related discovery to supplement their arbitration pleadings filed in this case.

                                               6.

          Plaintiff shall be allowed fourteen (14) days after such supplementation, if any, to

file a response to the arbitration motion and any supplementation to same. Plaintiff is

relieved of any requirement to file a response to Defendants’ Consolidated Motion to

Dismiss and for Leave to Conduct Limited Arbitration Related Discovery [ECF 4] and

supporting memorandum brief [ECF 5] at this time.

                                               7.

          Defendants shall have seven (7) days to file a rebuttal following Plaintiff’s

submission of any response to Defendants’ arbitration motion and/or supplement.

          SO ORDERED AND ADJUDGED this the 12th day of December, 2019.


                                            /s/ Jane M. Virden________________
                                            HONORABLE JANE VIRDEN
                                            UNITED STATES MAGISTRATE JUDGE




2543537                                        2
AGREED TO AS TO FORM AND CONTENT:

/s/Cameron Jehl______________
CAMERON JEHL, ESQ.
Attorney for Plaintiff

/s/Brad Dillard_______________
BRAD DILLARD, ESQ. (#10114)
Attorney for Defendants




2543537                          3
